United States Court of Appeals
                      For the First Circuit
                                           

No. 95-1727

                 NATIONAL LABOR RELATIONS BOARD,

                           Petitioner,

                                v.

                   HARDING GLASS COMPANY, INC.,

                           Respondent.

                                           

        ON APPLICATION FOR ENFORCEMENT OF AN ORDER OF THE

                  NATIONAL LABOR RELATIONS BOARD
                                           

                              Before

                      Selya, Circuit Judge,                                                    
            Aldrich and Coffin, Senior Circuit Judges.                                                               

                                           

     Charles Donnelly, Supervisory Attorney, Joseph J. Jablonski,                                                                           
Jr.,  Attorney,  Frederick L.  Feinstein, General  Counsel, Linda                                                                           
Sher,  Associate  General  Counsel, Aileen  A.  Armstrong, Deputy                                                                   
Associate General Counsel, for petitioner.
     Robert Weihrauch for respondent.                               
                                           

                          March 27, 1996
                                           

     COFFIN, Senior Circuit Judge.   The National Labor Relations                                           

Board seeks enforcement  of its order finding  that Harding Glass

Company  committed a series of unfair labor practices and that an

economic strike against  the Company was  converted to an  unfair

labor    practice    strike   following    Harding's   unilateral

implementation of its final offer.  We affirm most of the Board's

order but conclude that the record  lacks substantial evidence to

support  its finding that the strike was converted.  We therefore

grant  in part,  and deny  in part,  the Board's  application for

enforcement.1

                          I. Background                                                 

     Harding  Glass  ("the  Company")  is  a  small  business  in

Worcester,   Massachusetts   that  specializes   in   auto  glass

replacement,  small construction and  other similar glass-related

projects.  In  mid-1993, when  the events relevant  to this  case

began, the Company employed  three glassworkers and two glaziers.

The glaziers  were more  highly paid and  performed more  skilled

work.   The  Company and  the Union  that represented  these five

workers, Glaziers Local 1044  of the International Brotherhood of

Painters  and  Allied  Trades,   AFL-CIO  ("the  Union"),  had  a

                                                  

     1  The Company  does not  challenge several  of the  Board's
findings  of  violation  of     8(a)(1)  of  the  National  Labor
Relations  Act,  29 U.S.C.     158(a)(1), including  that  (1) it
interfered in the Board's  investigation of unfair labor practice
charges;  (2) that  it  threatened employees  with discharge  and
promised  them  higher wages  in  order to  discourage  them from
supporting or remaining  members of  the Union; (3)  and that  it
encouraged   and  assisted   employees   in  the   filing  of   a
decertification petition.

                               -2-

longstanding collective bargaining  arrangement through a  multi-

employer association, the GlassEmployers Group of Greater Boston.

     The  most recent  agreement  signed by  the Company  and the

Union had  an expiration date of  October 16, 1993.   On June 30,

the Company's president, Mark  Goldstein, notified the Union that

he  wished to negotiate a separate agreement to replace the group

contract that was  expiring.   Goldstein was  concerned that  his

company was not  competitive in the Worcester area  because other

glass shops there were not paying the much higher Union  wage and

benefits.

     The   Union  agreed  to   negotiate  separately,  and  three

meetings, each lasting about one hour, eventually were held.  The

Company proposed a  one-year agreement that  included substantial

reductions in wages and benefits for the glaziers and an increase

in the top rate for glassworkers, but with cuts in their benefits

as well.   During the discussions,  the Union's business  manager

suggested techniques  for cutting  the Company's costs,  the most

significant  of which involved  using the lower-paid glassworkers

to do  much of  the work  that the  Company currently  was paying

glaziers to  do.  Goldstein maintained that  he could not rely on

glassworkers to do the skilled work normally done by glaziers.

     On October 17, the glaziers rejected the Company's offer and

voted to strike  and establish a picket line,  which they did the

next  day.   The three  glassworkers did  not attend  the meeting

scheduled to discuss  the Company's  proposal to  them, but  they

agreed  not to cross the glaziers' picket line.  The message sent

                               -3-

to  the Company  rejecting its  offer stated  that the  Union was

"ready and willing to continue negotiations."

     On October 22, Goldstein met with the three glassworkers and

offered them the terms that had been contained in his proposal to

the  Union.   The same  day, the  third negotiating  session took

place.    No  new proposals  were  made,  but  the parties  again

discussed   the   Union's   suggestion  that   the   Company  use

glassworkers  for  most of  its business  and  rely on  the Union

hiring hall  to provide  glaziers when  necessary.   The business

agent testified that the meeting ended with Goldstein saying that

he would think  about the Union's  proposal and  get back to  him

about it.

     The  next  day,  however,  Goldstein  rejected  the  Union's

approach as  "unacceptable," and  announced that the  Company was

implementing  its final offer --  i.e., its original  offer.  The

three glassworkers resigned from  the Union and returned  to work

under the terms the Company had offered the Union: a small hourly

wage increase,  no pension and annuity  benefits, modified health

benefits, and fewer holidays. 

     No further negotiating sessions were  held.  The picket line

remained in effect  through December  and, so far  as the  record

indicates, the strike  has to this  date not  been settled.   The

Union filed  unfair labor  practice charges against  the Company,

and,  following   a  two-day  hearing,  an   ALJ  found  multiple

violations  of   the  National  Labor  Relations   Act  and  also

determined  that the strike was converted from an economic strike

                               -4-

to  an unfair  labor  practice strike.    The Board,  with  minor

modifications, affirmed.

     On  appeal, Harding challenges only two  of the unfair labor

practice findings:  that  Goldstein threatened  employees with  a

shutdown of the business if they did not get rid of the Union and

that the Company  unilaterally implemented changes  in employment

conditions in  the absence of a valid impasse in bargaining.  The

Company also contends  that the record fails to  demonstrate that

the strike was prolonged by any of its conduct, and  it therefore

urges  us to  reject  the finding  of  an unfair  labor  practice

strike.

     We find  no basis  for disturbing the  Board's determination

with  respect to either of the unfair labor practice charges, and

believe  that the ALJ's  discussion, as  modified by  the Board's

decision  and Order,  adequately  addresses these  issues.2   Our

review of the record, however, persuades us that the finding of a

                                                  

     2 We note that, with respect to the alleged threats to close
down the business,  Dana Whitney, Charles Jones and James Tritone
testified that  such statements were  made to them.   See  Tr. at                                                                   
127,  205, 220.   The  ALJ evidently  did not  credit Goldstein's
assertion  that he made only lawful complaints about how the high
union  wages  made   him  non-competitive.    "Such   credibility
determinations, of course, are  for the Board rather than  for us
to  make, and they stand  unless beyond the  `bounds of reason.'"
NLRB v. Magnesium  Casting Co., 668 F.2d 13, 21 (1st  Cir. 1981)                                        
(citation omitted).  See also The 3-E Company v. NLRB, 26 F.3d 1,                                                               
3 (1st Cir. 1994).

                               -5-

strike conversion cannot  be sustained.3   We discuss this  issue

in the following section.

             II. Discussion: Conversion of the Strike                                                               

     It is  well-established that "[a] strike begun in support of

economic objectives becomes an  unfair labor practice strike when

the employer  commits an intervening unfair  labor practice which

is found  to make the strike last  longer than it otherwise would

have," Soule Glass and Glazing Co.  v. NLRB, 652 F.2d 1055,  1079                                                     

(1st Cir. 1981).   Causation is  crucial: "It  must be found  not

only  that the employer committed an  unfair labor practice after

the  commencement of the strike, but that  as a result the strike

was  `expanded  to  include  a protest  over  [the]  unfair labor

practice[],'  and  that  settlement  of the  strike  was  thereby

delayed and the  strike prolonged."   Id.  at 1079-80  (citations                                                   

omitted).

     The General  Counsel bears the burden  of proving causation,

and  the Board's  finding  of  conversion  must be  supported  by

substantial evidence.   Id. at  1080.  Mere  conjecture will  not                                     

                                                  

     3  The nature  of  the strike  determines the  reinstatement
rights of striking  employees once  the work stoppage  ends.   An
employer may refuse to reinstate economic strikers  who have been
permanently replaced  during the  strike.  Unfair  labor practice
strikers are entitled  to unconditional  reinstatement, absent  a
contractual  or  statutory provision  to  the  contrary, and  are
entitled to back pay even  if they have been replaced during  the
strike.  See General Indus. Employees Union Local 42 v. NLRB, 951
F.2d 1308, 1311 (D.C. Cir. 1991); Soule Glass and Glazing Co. v.                                                                        
NLRB, 652 F.2d 1055, 1105 (1st Cir. 1981).               

                               -6-

suffice.   Facet  Enterprises, Inc.  v. NLRB,  907 F.2d 963, 977                                                      

(10th Cir. 1990).   "[T]o sustain a finding of  conversion, there

must be  some evidence  in the  record that the  . .  . employees

reacted  to   information   of  [the   unfair   labor   practice]

substantively  in a  fashion  which aggravated  or prolonged  the

strike."  Id.  It need not be shown, however, that the employer's                       

unfair labor  practice was the sole or even the primary factor in

aggravating  the strike,  but only  that  it was  "a contributing

factor,"  NLRB v. Moore Business  Forms, Inc., 574 F.2d 835, 840                                                       

(5th Cir. 1978).

          Both  objective  and  subjective  factors  may  be
     probative  of conversion.  Applying objective criteria,
     the Board and reviewing court may properly consider the
     probable impact of the type of unfair labor practice in
     question  on  reasonable   strikers  in  the   relevant
     context.  Applying  subjective criteria, the Board  and
     court may give substantial  weight to the strikers' own
     characterization  of their  motive  for  continuing  to
     strike  after  the unfair  labor  practice.   Did  they
     continue to  view the strike  as economic or  did their
     focus  shift  to  protesting  the  employer's  unlawful
     conduct?

Soule Glass, 652 F.2d at 1080.                     

     Applying  these principles  to the  present case  renders us

unable  to   sustain  the  finding  of  conversion.    The  ALJ's

discussion  of  this issue  comprised  a  single brief  paragraph

within a  three-page  analysis of  the  Company's conduct.    The

decision  stated  in  conclusory  language  that  the   Company's

unilateral implementation  of its final offer,  together with its

unlawful  threats, promises  and  support  of  a  decertification

petition,  "must" be  found  to have  prolonged  the strike,  and

                               -7-

converted  it  "to  one which  must  be  deemed  an unfair  labor

practice strike."  ALJ Op. at 9.4

     The Board  affirmed the  finding of conversion,  but limited

the  basis  for  that  determination to  the  Company's  unlawful

implementation of its last offer:

     Because  the  Respondent's initial  bargaining proposal
     contained  significant  reductions in  the compensation
     paid glaziers and caused them to  strike on October 18,
     we  conclude that the  unlawful implementation of these
     very changes  had a reasonable tendency  to prolong the
     strike.  Accordingly, we find that the strike converted
     to an unfair  labor practice strike on  October 25 when
     the  striking glaziers became aware of the Respondent's
     unlawful implementation of its offer.

     As  their  language reveals,  both  the  ALJ and  the  Board

presumed that  the Company's  implementation of the  wage package                  

that  had triggered the strike  aggravated and prolonged the work

stoppage.  Neither cites to testimony from the striking employees

or any other evidence  indicating that effectuation of the  terms

the employees  had rejected strengthened their  resolve to remain

on strike or  changed their  attitude about the  importance of  a

work  stoppage in  settling their  differences with  the Company.

                                                  

     4 We reproduce the ALJ's full discussion of the issue:

          Respondent's   employees  commenced   an  economic
     strike  on October 18.   On that  same date, Respondent
     commenced upon a course  of unilateral changes, changes
     which  I  have found  occurred  before  any impasse  in
     bargaining.  Within two to three weeks, Respondent also
     began   to  undermine  the  Union's  status  among  its
     employees, with threats,  promises and unlawful support
     and encouragement  of a decertification petition.  Such
     conduct,  I  must  find,  prolonged  the strike,  which
     continues to  this date,  and converted that  strike to
     one  which  must be  deemed  an  unfair labor  practice
     strike.

                               -8-

Our own reading of the hearing transcript also reveals nothing of

that nature.

     We recognize that there are cases holding that some types of

unfair labor practices  inevitably impact the length of a strike.

In SKS Die Casting &  Machining, Inc. v. NLRB, 941 F.2d 984, 991                                                       

(9th  Cir. 1991), the court adopted the Board's conclusion that a

refusal  to  reinstate strikers  "by  its  nature" prolonged  the

strike because it blocked the termination of the strike at a time

when the Union and striking employees had offered unconditionally

to end it.  The panel observed that "[t]o find conversion on this

ground,  it is  not necessary  to examine  whether the  Union was

protesting the  unfair labor practice  at issue," and  noted that

the  Board repeatedly  had found  that the  refusal  to reinstate

strikers  converts  an  economic  strike  into  an  unfair  labor

practices strike.  Id. at 991-92.                                

     The Eighth Circuit has made the same assumption of causation

with respect to  a withdrawal  of recognition.   See Vulcan  Hart                                                                           

Corp. (St. Louis Div.) v. NLRB, 718 F.2d 269, 276 (8th Cir. 1983)                                        

("Whatever goals the strikers hoped to accomplish by striking, V-

H's withdrawal  of  recognition  clearly  prolonged  the  strike,

because it put an end to contract negotiations.").  Accord C-Line                                                                           

Express,  292 N.L.R.B. 638 (1989).   Indeed, as  noted above, we,                 

too,  have stated that the Board and reviewing court properly may

consider objective criteria and  evaluate "the probable impact of

the  type  of unfair  labor  practice in  question  on reasonable

                               -9-

strikers  in the  relevant context."   Soule  Glass, 652 F.2d at                                                             

1080.

     Always,  however, the  principal  focus must  remain on  the

element  of  causation,  and  specific,  subjective  evidence  of

changed  motivation may be  foregone only  in those  instances in

which the objective factors by themselves establish unequivocally

that a conversion occurred.  We do not believe that  this is such

a case.

     The  glaziers went  on strike  to protest  the substantially

reduced  wage  offer made  to them.    The Company's  decision to

implement that offer  did not directly impact  the strikers; they

already  were  out of  work and  therefore  were not  being paid.

Thus,  although we  think it  possible that  the glaziers  took a

harder line once the Company gave force to  its offer by adopting

it, and perhaps  increased their  resolve not to  end the  strike

until they received a  satisfactory offer, such an effect  of the

Company's action  is not inevitable.   It is just  as likely that

the Company's continuing adherence to the unacceptable proposal -

-  the economic  issue  that triggered  the  strike --  was  what

continued to fuel their protest.

     Indeed,  this  case  poses  a  somewhat  unusual  conversion

question  because   the  unfair   labor  practice  is   simply  a

reinforcement of the very  conduct that caused the strike  in the

first  place, rather than a collateral matter that may have added

to the employees' dissatisfaction.  The  Board's obligation is to

provide some basis for an inference that, in the aftermath of the

                               -10-

implementation, the  employees were separately motivated  by that

act.  Were we  to accept as adequate  the Board's assertion  that

"[t]he probable  impact" of learning  that the proposal  had been

implemented was "a reasonable tendency to prolong the strike," we

would seriously diminish the causation requirement.5

     The  cases  noted above  that  have  presumed causation  are

easily  distinguishable.   See  supra at  8-9.   When  a  company                                               

refuses  to reinstate employees who have offered to end a strike,

the cause and effect are obvious.  Had the company not unlawfully

refused  to take  back  those workers,  the employees  presumably

would  have followed through on  their intention to  end the work

stoppage.   Similarly, a withdrawal of  recognition by definition

means the end  of negotiations, which inevitably causes more than

just  "a reasonable tendency to prolong the strike" but an actual

delay  in   its  resolution.     By  contrast,  when   a  company

unilaterally implements its final  offer prematurely, we think it

less than  apparent  that the  already  ongoing strike  has  been

prolonged  by the  company's implementation  of the  offer rather                                                     

                                                  

     5 The record here is notably different from that in  NLRB v.                                                                        
Powell Elec. Mfg. Co., 906 F.2d 1007, 1010 (5th Cir. 1990), which                               
also  involved the  unilateral implementation  of a  final offer.
There,  the company  began to  implement  its proposal  after its
attorney declared at the end of a negotiating meeting that in his
opinion the parties had reached an impasse.  The  next day, union
members met with their  attorney, who told them that  he believed
impasse had not been reached and that the strike consequently had
been converted to an unfair labor practice strike.  He then asked
the members  if they wanted to  continue the strike as  an unfair
labor practice strike, and  the members present voted unanimously
to do  so.   The  strikers also  modified their  picket signs  to
reflect  that  the strike  was  directed  against company  unfair
practices.

                               -11-

than by its persistence in offering such poor terms.6  In  short,

we  are  reluctant  to  extend the  principle  of  conversion-by-

imputing-impact  beyond those  situations  in which  the link  is

unmistakable. 

     It  would not have been difficult for the General Counsel to

produce evidence, if it existed, that the employees were animated

at least in part by the Company's unfair labor practice.   Two of

the  striking  glaziers testified  at  the  hearing,  as did  the

Union's business  manager and business representative.   Although

counsel  elicited testimony  that the strikers  were told  of the

Company's action,  no questions were asked  concerning the impact

of   that  information  on  them.     This  gap  is  particularly

significant  in the absence of  any manifestation of  a change in

outlook; the picket signs carried  by the strikers, for  example,

simply announced the strike  and did not explain its  basis.  Cf.                                                                           

SKS Die Casting, 941 F.2d at 992 (union changed  picket signs to                         

reflect  reaction  to  unfair  labor  practices  and  distributed

handbills to that effect);  NLRB v. Burkart Foam, Inc.,  848 F.2d
825,  832 n.6  (7th Cir. 1988)  (same).   See also  NLRB v. Champ                                                                           

Corp., 933 F.2d 688, 694-95 (9th Cir. 1990).7               
                                                  

     6 If the  Board had made a finding of  bad faith bargaining,
which it did  not, this would  be a different  case.  See  C-Line                                                                           
Express, 292 N.L.R.B. 638 (1989).                 

     7  In  Champ, the  unfair labor  practice  at issue  was the                           
discharge  of  certain  striking  employees,   which  prompted  a
unanimous  vote of the union membership to remain on strike until
all strikers were reinstated. 933 F.2d at 688.  In addition, the
union's negotiator informed the company's representative that the
union could not agree  to deny reinstatement to any  person.  The
company's unlawful  practice thus explicitly was  identified as a

                               -12-

     Because the  record lacks evidence of "any  concrete acts or

affirmations"  by  the employees  in  response  to the  Company's

unfair labor practice, see Facet, 907 F.2d at 977, and because we                                          

see no basis  for presuming that the unilateral implementation of

the  terms that  triggered  the strike  necessarily prolonged  or

intensified the work stoppage, we must reject the Board's finding

of conversion.8

     Accordingly, the Board's application  for enforcement of its

order is granted in part and denied in part.

                                                  

barrier to settlement of the strike.  

     8 The record is equally barren of evidence that other of the
Company's unfair labor practices impacted the strike.

                               -13-